Michelle Griffith, Personal
                                                                Representative of the State of
                                                                      Dell O. Amy, s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 12, 2015

                                   No. 04-15-00035-CV

                     ARK DIMENSION 4, INC. and Robert Pospisil,
                                 Appellants

                                             v.

    Michelle GRIFFITH, Personal Representative of the State of Dell O. Amy, deceased,
                                     Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. 12575A
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
      The Clerk’s Notification of Late Record is this date NOTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court